Citation Nr: 1024924	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-17 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for anal fissures or 
ulcers.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

3.  Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from August 2006, June 2007 and October 2008 rating 
decisions of the Montgomery Department of Veterans' Affairs (VA) 
Regional Office (RO).

This case was previously remanded by the Board in March 2009 for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the pendency of this appeal, the Veteran filed a timely 
substantive appeal in October 2007 for the issue of entitlement 
to a TDIU and in March 2010 for the issue of entitlement to 
special monthly compensation based on the need for regular aid 
and attendance or by reason of being housebound.  While the March 
2009 Board decision noted that the Veteran had not filed a timely 
substantive appeal on the issue of TDIU and the issue was not 
before the Board at this time, the evidence of record reflects 
that the October 2007 substantive appeal was received at the RO 
after the case had already been transferred to the Board and, as 
such, had not been associated with the claims file at the time of 
the March 2009 Board decision.  Thus, as a timely substantive 
appeal was received for the issue of entitlement to a TDIU, this 
matter is on appeal before the Board.  See 38 C.F.R. § 20.200 
(2009).  

The Board also observes that in August 2007 and October 2007 
substantive appeals for the issues of entitlement to service 
connection for anal fissures and TDIU, the Veteran requested to 
participate in a videoconference hearing at a local VA office 
(the RO) before a member or members of the Board, and if the RO 
did not have videoconferencing capabilities, he wished to 
participate in a hearing at the RO before a member or members of 
the Board.  The record reflects that, to date, a hearing has not 
been scheduled.  Under the circumstances, the Board has no 
discretion and the case must be remanded to afford the Veteran 
the opportunity to testify at a videoconference hearing.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2006).  Notice 
of the scheduled hearing should then be sent to the Veteran's 
latest address of record. 

To ensure due process of law, the case is REMANDED for the 
following action:

The RO should schedule the Veteran for a 
videoconference hearing at the RO before a 
Veterans Law Judge.  The RO should advise the 
Veteran of the time, date and location of the 
hearing at his last known address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

